 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   WAYDE HOLLIS HARRIS,                              No. 2:17-cv-00680-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   S. KERNAN, et al.,
15                      Defendants.
16

17          Plaintiff Wayde Hollis Harris (“Plaintiff”), a state prisoner proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 07, 2019, the magistrate judge filed findings and recommendations which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 79.) Neither

23   party has filed objections to the Findings and Recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                      1
 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Findings and Recommendations filed November 07, 2019 (ECF No. 79), are

 5   adopted in full; and

 6          2. Plaintiff’s motion for injunctive relief (ECF No. 78) is DENIED.

 7          IT IS SO ORDERED.

 8   Dated: December 18, 2019

 9

10

11                                    Troy L. Nunley
                                      United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
